TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00009-CV
NO. 03-06-00137-CV




Maggie McLenning, Appellant

v.

Barbara Piccinni, Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY,
NO. C-1-CV-05-000845, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N


                        The appellant has filed an unopposed motion asking this Court to dismiss the appeal. 
See Tex. R. App. P. 42(a)(1).  We grant the motion and dismiss the appeal.
 
 
                                                                                                                                                            
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Waldrop
Dismissed on Appellant’s Motion
Filed:   June 14, 2006